Citation Nr: 1024696	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  04-23 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUES

1. Whether new and material evidence had been submitted in order 
to establish entitlement to service connection for asthma with 
chest pain (claimed as breathing problems).

2. Entitlement to service connection for asthma with chest pain 
(claimed as breathing problems).

3.  Entitlement to an increased evaluation for a lumbar strain, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1993 to July 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This matter was remanded by the Board in June 2006 for further 
procedural and evidentiary development.  The Board issued a 
decision in December 2008 denying the claims.

In December 2009, the Court of Appeals for Veterans Claims 
(Court) remanded the claim based on a Joint Motion for Partial 
Remand (Joint Motion).  

As will be discussed further below, the issue of entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disability (TDIU) has been raised and should 
be adjudicated concurrently with the increased rating claim on 
appeal. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) 
(Holding that once a veteran submits evidence of a medical 
disability and submits a claim for an increased disability rating 
with evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability).

The issues of service connection for asthma and an increased 
rating in excess of 10 percent for a low back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1. The Veteran's original claim of service connection for asthma 
with chest pain (claimed as breathing problems) was denied by an 
unappealed rating decision in January 1998.  

2. The evidence associated with the claims file subsequent to the 
January 1998 rating decision relates to an unestablished fact 
necessary to substantiate the claim for asthma with chest pain 
(claimed as breathing problems) and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision which denied entitlement to 
service connection for asthma with chest pain (claimed as 
breathing problems) is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the final January 1998 determination 
denying the Veteran's claim of entitlement to service connection 
for asthma with chest pain (claimed as breathing problems) is new 
and material, and the Veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008).  The 
regulations implementing VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In letters dated in March 2002 and August 2006, the RO provided 
notice to the Veteran regarding the information and evidence 
necessary to substantiate her claims.  The RO also specified the 
information and evidence to be submitted by her, the information 
and evidence to be obtained by VA, and the need for her to advise 
VA of or submit any further evidence that pertained to her 
claims.  See 38 U.S.C.A. § 5103; 38 CFR § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

With respect to a claim of whether new and material evidence has 
been presented to reopen the claim for service connection for 
asthma with chest pains, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans Claims 
(Court) established requirements with respect to the content of 
the duty to assist notice under the VCAA which must be provided 
to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and 
information that is necessary to both reopen the claim and 
establish entitlement to the underlying claim for the benefit 
sought.  The Court also held that VA's obligation to provide a 
Veteran with notice of what constitutes new and material evidence 
to reopen a service connection claim may be affected by the 
evidence that was of record at the time that the prior claim was 
finally denied.  This notice was provided to the Veteran in an 
August 2006 letter. 

As a result of the foregoing notices, the Veteran submitted 
additional evidence to support a grant of her petition to reopen 
her claim of entitlement to service connection for asthma with 
chest pains.  The Board grants that application.  Therefore, 
further action is unnecessary in order to meet VA's statutory 
duty to notify the Veteran as to the substantiation of that 
claim. 

The Board finds that all necessary development has been 
accomplished with respect to the claim decided below, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
New and Material Evidence

The record reflects that a January 1998 rating decision denied 
the Veteran's claim of entitlement to service connection for 
asthma with chest pains.  The RO sent notice of the decision to 
the Veteran at her last address of record.  A notice of 
disagreement was not received to initiate an appeal from that 
determination.  Therefore, the January 1998 rating decision 
became final.  38 U.S.C.A. § 7105(c).  

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105.  In order to reopen 
a claim there must be added to the record "new and material 
evidence."  38 U.S.C.A. § 5108.

The law provides that new and material evidence necessary to 
reopen a previously and finally disallowed claim must be secured 
or presented since the time that the claim was finally disallowed 
on any basis, not only since the time the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  

Under 38 C.F.R. § 3.156(a), "new" evidence is that which was 
not previously of record.  To be material, the evidence must 
raise a reasonable possibility of substantiating the claim, 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  The 
credibility of the evidence is presumed for the purpose of 
reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

A review of the statement of the case shows that the RO denied 
reopening the claim; however, the Board is not bound by the RO's 
actions.  The Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then the 
claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).  Accordingly, the Board must initially 
determine whether there is new and material evidence to reopen 
the claim for service connection for a breathing disorder.

The evidence of record at the time of the January 1998 rating 
decision consisted of service treatment records and a VA 
examination.  The Veteran's service treatment records indicated 
that in January 1994, the Veteran was seen in the emergency room 
for difficulty breathing.  The Veteran was treated with an 
inhaler.  The record reflects that she underwent a VA examination 
in October 1997, during which, the examiner found normal 
pulmonary function tests.  

The Veteran's claim was denied on the basis of the RO's 
determination that the evidence did not reflect a permanent 
residual or chronic disability subject to service connection.

The evidence submitted in support of reopening the claims 
includes more recent medical records that show diagnoses of 
chronic obstructive pulmonary disease and emphysema.    

This evidence is both new and material, as it was not of record 
at the time of the January 1998 decision and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for a breathing disorder.  The Board finds that new 
and material evidence has been received and the claim for 
entitlement to service connection for a breathing disorder has 
been reopened.  


ORDER

As new and material evidence sufficient to reopen the claim of 
service connection for a breathing disorder has been submitted, 
the appeal is granted to this extent.  


REMAND

The basis for the denial of service connection for a breathing 
disorder in January 1998 was lack of evidence of a current 
diagnosis of a breathing disorder.  The Veteran has since 
submitted new and material evidence that she has COPD and 
emphysema.  

The Veteran alleges that her currently diagnosed breathing 
disorder began in service, as evidenced by an asthma episode she 
experienced in October 1997.   

In light of the allegation of an in-service incident and the new 
and material medical evidence establishing current diagnoses of 
respiratory disorders, the Board finds that the record suggests 
the possibility that the Veteran's current disorders are related 
to her active duty service.  The Board finds that a VA 
examination is necessary to determine whether the Veteran has a 
current respiratory disorder which is the result of any in-
service incident.  McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

The RO granted service connection for low back strain in a 
January 1998 rating decision and assigned a 10 percent 
evaluation.  In October 2001, the Veteran filed a claim for an 
increased rating.  A March 2003 rating decision denied the claim 
for an increased rating.  The Veteran contends the current rating 
evaluation does not accurately reflect the severity of her 
disability.  The Board presently remands this appeal to enable 
the RO to ascertain the severity of the service-connected 
disorder, and to clarify the RO's findings in accordance with the 
applicable provisions of VA's Schedule for Rating Disabilities 
(Schedule).  Massey v. Brown, 7 Vet. App. 204 (1994) (holding in 
part that in schedular rating claims, VA may only consider the 
factors as enumerated in the Schedule). 

In the December 2009 Joint Motion for Remand, the Court noted 
inconsistencies in the January 2008 VA examination report.  
Specifically, the examiner noted that the Veteran's active range 
of motion on flexion of her thoracolumbar spine is from 0 to 90 
degrees, but that pain begins at 60 degrees.  However, the 
examiner opined that range of motion was "normal."  
Additionally, the examiner noted that the Veteran reported 
increased pain with activity and that her disorder has gotten 
progressively worse.  The examiner also reported that her 
disorder has significant effects on her employment due to 
decreased mobility and pain; however, the examiner opined that 
her disorder was "a minimal to mildly disabling condition."  

In order to properly determine if a grant of an increased rating 
is appropriate for the Veteran's back disorder, the examiner must 
clarify his findings.  Because it has long been held that the 
statutory duty to assist requires a thorough and contemporaneous 
medical examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed disorder, 
the Board must remand the claim for clarification.  See Shipwash 
v. Brown, 8 Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (If 
the findings on an examination report do not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.).

The AMC/RO must also consider theclaims in conjunction with 
consideration of a total disability rating based on individual 
unemployability.  In an April 2010 letter, the Veteran stated 
that she was unemployable due to her service-connected 
disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court held that a claim for a TDIU is not a freestanding claim.  
Rather, it is a claim for an increased rating (a total rating 
based on individual unemployability) for the underlying 
disability(ies).  Such a claim may be expressly raised or it may 
be "reasonably raised by the record," and the claim may be filed 
as a component of an initial claim or as a claim for an increased 
rating for a service-connected disability.  If a Veteran asserts 
entitlement to a TDIU during the appeal of the initial evaluation 
assigned, such as in the present case, the issue is part of the 
underlying claim for an increased initial evaluation.  Id.

In light of the Court's decision in Rice, the Board finds that 
the Veteran has raised the issue of entitlement to a TDIU as part 
of her claim for an increased rating for a low back disorder.


Accordingly, the case is REMANDED for the following action:

1.	The Veteran must be contacted and asked 
to provide the names and addresses, as 
well as the dates of treatment, of all 
health care providers who have treated 
her for a breathing disorder and a back 
disorder, evidence of which is not 
currently of record.  After securing 
any appropriate consent from the 
Veteran, the AMC/RO must obtain any 
such treatment records that have not 
previously been associated with the 
Veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
request her to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must 
be documented in the claims files by 
the AMC/RO.  

2.	The AMC/RO will inform the Veteran of 
the duties to notify and assist her in 
development of her TDIU claim 
consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 
2002).

3.	The AMC/RO will undertake any indicated 
development based on the Veteran's 
response.

4.	The AMC/RO will schedule the Veteran 
for a VA examination, by an appropriate 
examiner to ascertain if the Veteran 
has a breathing disorder that was 
caused by any incident of active 
military service.  The examiner should 
be asked to opine as to whether or not 
any current disorder is etiologically 
related to the Veteran's active duty 
service period, including the asthma 
attack experienced in October 1997.  

The following considerations will 
govern the examinations:

a.	The claims file and a copy of 
this remand must be made 
available to the examiners who 
must acknowledge such receipt 
and review in any report 
generated as a result of this 
remand. 

b.	The examiner shall indicate 
based upon a review of any 
clinical testing and the claims 
folder, does the Veteran have a 
breathing disorder, to include 
asthma; and if so; 

c.	Is such breathing disorder the 
result of any incident of active 
military service.

d.	If the examiner cannot respond 
to this inquiry without resort 
to speculation, he or she should 
so state, and identify any 
information that would be 
necessary to respond to the 
inquiry.  


5.	The AMC/RO shall also return the claims 
file to the examiner who conducted the 
January 2008 VA examination.  If not 
available, arrange for the Veteran to 
undergo a new VA examination.  

The following considerations will 
govern the examinations:

a.	The claims file and a copy of 
this remand must be made 
available to the examiners who 
must acknowledge such receipt 
and review in any report 
generated as a result of this 
remand. 

b.	Any indicated diagnostic tests 
and studies, including x-rays, 
must be accomplished.  

c.	As to the spine examination, the 
examiner shall:

i.	Indicate whether the 
Veteran has slight, 
moderate, or severe 
limitation of the lumbar 
spine.

ii.	 Indicate whether the 
Veteran has forward flexion 
of the thoracolumbar spine 
greater than 30 degrees, 
but not greater than 60 
degrees; of if the combined 
range of motion of the 
thoracolumbar spine is not 
greater than 120 degrees; 
or if there is muscle spasm 
or guarding severe enough 
to result in an abnormal 
gait or abnormal spinal 
contour such as scoliosis, 
reversed lordosis, or 
abnormal kyphosis.

iii.	Identify all orthopaedic 
and neurologic symptoms due 
to the service-connected 
cervical spine disorder.  
Describe any associated 
objective neurologic 
abnormalities including but 
not limited to, the 
presence of any mild, 
moderate, and moderately 
severe neurological 
deficits.  38 C.F.R. § 
4.124a, Diagnostic Codes 
8510-8719 (2009).  

iv.	Describe the effects, if 
any, of the service-
connected spine disability 
on the Veteran's ability to 
work in all forms of 
substantially gainful 
employment.  

d.	The opinions must be based on a 
review of the entire claims file 
and contain a rationale.  If the 
opinion cannot be provided 
without resorting to mere 
speculation, the examiner should 
so state, and identify any 
information that would be 
necessary to respond to the 
inquiry.  

6.	The AMC/RO will then review the 
evidence and ascertain if any further 
information should be obtained so as 
to ensure informed VA examinations.  

7.	The AMC/RO will then readjudicate the 
claims for service connection for a 
breathing disorder and an increased 
rating for a back disorder, to 
include whether the matter should be 
referred for extraschedular 
consideration, and specifically 
consider the Veteran for a TDIU.  If 
any such action does not resolve the 
claims, the AMC/RO shall issue the 
Veteran and her representative a 
supplemental statement of the case.  
Thereafter, the case should be 
returned to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


